DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dennis A. Majewski on 12/15/2021.

This listing of claims will replace all prior versions and listings of claims in the application:

IN THE CLAIMS:
Claims 1 to 35 (cancelled).

Claim 36 (currently amended): A dialysis machine comprising:  
a short-range communication interface; and
a control unit configured to cause the dialysis machine to:
establish, using the short-range communication interface, a short-range wireless connection between the dialysis machine and external medical equipment, wherein a first shared key is associated with the short-range wireless connection,
obtain a dialysis machine second shared key from a set of dialysis machine second shared keys, wherein the set of dialysis machine second shared keys has been generated, in the dialysis machine, using the first shared key and at least one predetermined criterion that is known by the dialysis machine and the external medical equipment, 
generate a first signature, using the obtained dialysis machine second shared key and a dialysis machine system time,
send, using the short-range communication interface, to the external medical equipment, an authentication request comprising the generated first signature,
receive, using the short-range communication interface, from the external medical equipment, an authentication accept comprising a second signature that has been generated in the external medical equipment using external medical equipment system time and an external medical equipment second shared key from a corresponding set of external medical equipment second shared keys, wherein the corresponding set of external medical equipment second shared keys has been generated in the external medical equipment using at least the first shared key, and
verify the authenticity of the external medical equipment using the second signature,
wherein the control unit is further configured to cause the dialysis machine to, upon receiving, from the external medical equipment, a response indicating a synchronization error and comprising the external medical equipment system time:
generate a new first signature, using the external medical equipment system time,
send, using the short-range communication interface, a second authentication request comprising the new first signature to the external medical equipment, and
verify the authenticated connection using the external medical equipment system time and the new first signature.
 
Claims 37 and 38 (canceled). 

Claim 39 (previously presented):  The dialysis machine according to claim 36, wherein
the control unit is configured to cause the dialysis machine to pair the dialysis machine with the external medical equipment for communication over a secure short-range wireless connection, using the first shared key.

Claim 40 (previously presented):  The dialysis machine according to claim 36, wherein
the control unit is configured to cause the dialysis machine to obtain the dialysis machine second shared key by randomly selecting one key from the set of dialysis machine second shared keys.

Claim 41 (previously presented):  The dialysis machine according to claim 36, wherein 
the control unit is configured to cause the dialysis machine to obtain the first shared key, wherein the at least one predetermined criterion includes at least one of an algorithm or a cryptographic salt that represents a unique organization or product identifier that is related to the dialysis machine. 

Claim 42 (previously presented):  The dialysis machine according to claim 36, wherein 


Claim 43 (previously presented):  The dialysis machine according to claim 36, wherein 
the authentication request comprises at least one of: an expiry time, a present time, or a device name.

Claim 44 (previously presented):  The dialysis machine according to claim 36, further 
comprising a data storage device configured to store the first and the dialysis machine second shared keys. 

Claim 45 (currently amended): A method for establishing an authenticated connection between a dialysis machine and external medical equipment, the method comprising, 
in the dialysis machine:   
establishing a short-range wireless connection between the dialysis machine and the external medical equipment, wherein a first shared key is associated with the short-range wireless connection;
obtaining a dialysis machine second shared key from a set of dialysis machine second shared keys, wherein the set of dialysis machine second shared keys has been generated, in the dialysis machine, using the first shared key and at least one predetermined criterion that is known by the dialysis machine and the external medical equipment;  
generating a first signature, using the obtained dialysis machine second shared key and a dialysis machine system time;
sending, to the external medical equipment, an authentication request comprising the generated first signature;
receiving, from the external medical equipment, an authentication accept comprising a second signature that has been generated in the external medical equipment using the external medical equipment system time and an external 
verifying the authenticity of the external medical equipment using the second signature; and
upon receiving, from the external medical equipment, a response indicating a synchronization error and comprising the external medical equipment system time:
generating a new first signature, using the external medical equipment system time,
sending, to the external medical equipment, a second authentication request comprising the new first signature, and
verifying the authenticated connection using the external medical equipment system time and the new first signature. 

Claims 46 and 47 (cancelled).  

Claim 48 (previously presented):  The method according to claim 45, further comprising, 
in the dialysis machine, pairing the dialysis machine with the external medical equipment for communication over a secure short-range wireless connection using the first shared key.

Claim 49 (previously presented):  The method according to claim 45, wherein the 
obtaining comprises randomly selecting one key from the set of dialysis machine second shared keys.

Claim 50 (previously presented):  The method according to claim 45, further comprising, 
	in the dialysis machine obtaining, the first shared key, 
wherein the at least one predetermined criterion includes at least one of an algorithm or a cryptographic salt that represents a unique organization or product identifier that is related to the dialysis machine.

Claim 51 (previously presented):  The method according to claim 45, further comprising, 
in the dialysis machine, sending to the external medical equipment a request to synchronize the external medical equipment system time with the dialysis machine system time.

Claim 52 (previously presented):  The method according to claim 45, wherein the 
authentication request comprises at least one of: an expiry time, a present time, or a device name.

Claim 53 (previously presented):  The method according to claim 45, wherein at least one 
	of the first or the second signature is generated using a hash function.

Claim 54 (Currently Amended): A non-transitory computer readable medium
comprising code means, which when run in a computer causes the computer to execute the method according to any of the claims 45 to 53.

Claim 55 (Currently Amended): A 
non-transitory computer readable medium and a computer program according to claim 54, wherein the computer program is included in the computer readable medium.

Claim 56 (currently amended): External medical equipment comprising:  
a short-range communication interface; and
a control unit configured to cause the external medical equipment to:
establish, using the short-range communication interface, a short-range wireless connection between the external medical equipment and the dialysis machine, wherein a first shared key is associated with the short-range wireless connection, and wherein the dialysis machine comprises a set of dialysis machine second shared keys generated in the dialysis machine from the first 
receive, using the short-range communication interface, from the dialysis machine, an authentication request comprising a first signature, wherein the first signature has been generated in the dialysis machine using the dialysis machine  system time and a dialysis machine second shared key from the set of dialysis machine second shared keys, 
obtain an external medical equipment second shared key from a corresponding set of external medical equipment second shared keys that has been generated in the external medical equipment from the first shared key,  
verify the authenticity of the dialysis machine using the obtained external medical equipment second shared key and external medical equipment system time, 
generate, upon successful verification of the authenticity of the dialysis machine, a second signature, using the external medical equipment second shared key, from the corresponding set of external medical equipment second shared keys, and the external medical equipment system time, and 
send, using the short-range communication interface, an authentication accept comprising the generated second signature, to the dialysis machine,
wherein the control unit is further configured to cause the external medical equipment to send a response to the dialysis machine indicating a synchronization error and comprising the external medical equipment system time, the response causing the dialysis machine to: 
generate a new first signature, using the external medical equipment system time,
send, using the short-range communication interface, a second authentication request comprising the new first signature to the external medical equipment, and
verify the authenticated connection using the external medical equipment system time and the new first signature.


	between external medical equipment and a dialysis machine, the method comprising, in the external medical equipment:   
establishing a short-range wireless connection between the external medical equipment and the dialysis machine, wherein a first shared key is associated with the short-range wireless connection, and wherein the dialysis machine comprises a set of dialysis machine second shared keys generated in the dialysis machine from the first shared key and at least one predetermined criterion that is known by the dialysis machine and the external medical equipment;
receiving from the dialysis machine, an authentication request comprising a first signature, wherein the first signature has been generated in the dialysis machine using the dialysis machine system time and a dialysis machine second shared key from the set of dialysis machine second shared keys;
obtaining an external medical equipment second shared key from a corresponding set of external medical equipment second shared keys that has been generated in the external medical equipment from the first shared key;
verifying the authenticity of the dialysis machine using the obtained external medical equipment second shared key and external medical equipment system time;
generating, upon the verification being successful, a second signature, using the external medical equipment second shared key, from the corresponding set of external medical equipment second shared keys, and an external medical equipment system time; 
sending an authentication accept comprising the generated second signature, to the dialysis machine; and
sending a response to the dialysis machine indicating a synchronization error and comprising the external medical equipment system time, the response causing the dialysis machine to: 
generate a new first signature, using the external medical equipment system time,
send, using the short-range communication interface, a second authentication request comprising the new first signature to the external medical equipment, and
verify the authenticated connection using the external medical equipment system time and the new first signature. 


Allowable Subject Matter

Claims 36, 39-45 and 48-57 are allowed.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks filed on 12/03/2021 and examiner amendment above are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493